DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/21 has been considered by the examiner.

Drawings
The drawings were received on 05/11/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhang Halo et al. (CN206759312).
Zhang Halo et al. disclose a DC power conversion system based on automatic switching of DC/DC modules in Figures 1-15.
A circuit comprising (Figure 1): a first power converter (DCDC1) having a first voltage input (Vin1) and a first output (Vout1); a second power converter (DCDC2) having a second voltage input (Vin2) coupled to the first voltage input (Vin), a clock input (CLK1, CLK2), and a second output (Vout2); and a phase shifter (300, 900) coupled between the first output and the clock input of the second power converter (see abstract).

Allowable Subject Matter
Claims 11-20 are allowed over the cited prior art of record.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed because the prior art of record fails to disclose or suggest a  circuit including the limitation “a second inductor having a third inductor terminal and a fourth inductor terminal, the third inductor terminal coupled to the second output and the fourth inductor terminal coupled to the second inductor terminal; and a phase shifter coupled between the first output and the clock input of the second power converter“ in addition to other limitations recited therein.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a  circuit including the limitation “a second inductor having a third inductor terminal and a fourth inductor terminal, the third inductor terminal coupled to the second output and the fourth inductor terminal coupled to the second inductor terminal; and a phase shifter coupled between the first output and the clock input of the second power converter“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singhal et al. (US 11,190,105 B1) disclose a single inductor multiple output regulator.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838